Case 4:19-cv-00577-ALM-KPJ Document 60 Filed 09/02/20 Page 1 of 2 PageID #: 479



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 Edward Butowsky,

      Plaintiff,

 v.                                                Case No. 4:19-cv-00577

 Douglas H. Wigdor, et al.,

      Defendants


                          CERTIFICATE OF CONFERENCE

         On September 2, 2020, I conferred via telephone with Christopher Kratovil,

 counsel for the Defendants, regarding the Plaintiff’s Motion for Stay (Doc. No. 59). Mr.

 Kratovil indicated that his clients would not oppose the motion.



                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Attorney for Plaintiff Edward Butowsky




                                            -1-
Case 4:19-cv-00577-ALM-KPJ Document 60 Filed 09/02/20 Page 2 of 2 PageID #: 480



                             CERTIFICATE OF SERVICE

        I certify that a copy of this document was filed electronically with the Court's ECF
 system on September 2, 2020, which should result in automatic notification to all counsel
 of record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                            -2-
